Citation Nr: 0701272	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-03 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1977 to February 
1980 with subsequent reserve service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, confirmed and 
continued a previous denial of entitlement to service 
connection for a back injury.  

The July 2003 rating decision also confirmed and continued 
previous denials of service connection for a right knee 
condition and a right ankle sprain.  The veteran expressed 
disagreement with the rating decision in regard to the back 
injury, right knee condition, and right ankle sprain, and was 
issued a statement of the case (SOC) regarding these issues 
in February 2005.  However, in his February 2005 Form 9 
(substantive appeal), the veteran indicated that he had read 
the statement of the case and was only appealing the denial 
of service connection for a back injury.  

Therefore, the requests to reopen claims of entitlement to 
service connection for a right knee condition and a right 
ankle sprain are not in appellate status.  38 C.F.R. § 20.200 
(2006) (appeal consists of a timely filed notice of 
disagreement and, after issuance of a statement of the case, 
a substantive appeal).  

In his November 2005 statement in lieu of Form 646, the 
veteran's representative raised a claim of clear and 
unmistakable error (CUE) in a July 1981 rating decision which 
denied entitlement to service connection for a cervical spine 
whiplash injury.  This issue has not been adjudicated and is 
referred to the RO for appropriate action.  

In May 2006 the veteran testified before the undersigned 
sitting at the San Antonio satellite office of the RO (Travel 
Board hearing).  A transcript of that hearing is of record.  

In July 2006, subsequent to issuance of the SOC, the veteran 
submitted a June 2006 narrative medical report regarding his 
low back condition.  In a statement accompanying this 
evidence, the veteran stated, "I wish to review by the 
agency of original jurisdiction for the attached evidence."  
It is unclear whether the veteran intended to state, "I wish 
to waive review."  See 38 C.F.R. § 20.1304.  In any event, 
as the request to reopen is being granted, the Board finds 
that the veteran is not prejudiced by consideration of the 
claim without a waiver of initial AOJ consideration.  See 
38 C.F.R. § 20.1102.  Further, on remand, the AOJ will have 
the opportunity to review this evidence in readjudicating the 
issue of service connection for a low back condition.  

The reopened claim of entitlement to service connection for a 
low back condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 2000 rating decision, which denied service 
connection for a back injury, is final.  

2.  Evidence received since the February 2000 rating decision 
is neither cumulative nor redundant, relates to a previously 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision, which denied service 
connection for a back injury, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been associated with the 
claims file subsequent to the February 2000 rating decision, 
and the claim of entitlement to service connection for a low 
back condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case in regard to the application to reopen the claim 
for service connection, further notice or assistance is 
unnecessary to aid the veteran in substantiating this claim.  

II.  Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

A February 2000 rating decision denied service connection for 
a back injury.  Evidence of record at the time of that rating 
decision included an incomplete set of service medical 
records, which were negative for any complaints regarding or 
treatment for the low back, and a March 1981 VA examination, 
which included evaluation of the ankles and neck, with the 
rest of the musculoskeletal system described as normal.  

Also of record at the time of the February 2000 rating 
decision were private treatment records from August 1989 to 
October 1999.  These records include a number of diagnoses 
related to the low back, including osteoarthritis, low back 
pain, lumbosacral strain, and degenerative lumbar disc 
disease.  At treatment in September 1992 the veteran 
described a 1978 motor vehicle accident with whiplash which 
resulted in physical therapy for the neck in service.  He 
described low back problems off and on for the previous 10 
years, with his current complaints beginning in January 1992.  
These records also reflect treatment for problems with the 
low back following motor vehicle accidents in December 1998 
and July 1999.  

The February 2000 denial of service connection was based on 
the service medical records being negative for any diagnoses 
of a chronic back condition or a back injury sustained in 
service, and the fact that post-service treatment records 
attributed the veteran's back complaints to a post-service 
motor vehicle accident.  

The veteran did not file a notice of disagreement within one 
year of notice of the February 2000 rating decision, 
therefore, that determination is now final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.302.  However, the veteran may 
reopen his claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
February 2000 rating decision, which the veteran did not 
appeal nor ask to be reconsidered, was the last final denial 
of the claim.  Thus, the evidence to be reviewed for purposes 
of determining whether new and material evidence sufficient 
to reopen the claim has been received is the evidence that 
was associated with the record since February 2000.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted since February 2000 includes service 
medical records indicating complaints of low back pain in 
April 1978, with an impression of mild low back strain.  In 
December 1978 the veteran presented following a motor vehicle 
accident and stated that his head "wrenched back" and he 
was experiencing back pain.  The assessment was "whiplash 
injury."  

Also associated with the claims file since February 2000 are 
VA treatment reports from September to December 2004 
reflecting complaints of and treatment for low back pain.  At 
the May 2006 Travel Board hearing the veteran testified that 
he injured his back in a motor vehicle accident in service 
and that he had continued to experience back problems since 
that time.  He also testified that he began to receive 
treatment for back problems following separation from 
service.  

In his June 2006 narrative medical report, Dr. Johnson 
reported that he had first seen the veteran in November 1998, 
and that review of records from 1978 revealed that he had 
originally injured his back in an automobile accident while 
on active duty.  Dr. Johnson examined the veteran and his 
diagnoses pertinent to the low back were chronic and acute 
low back pain, osteoarthritis of the lumbar spine, contusion 
to the back, and lumbosacral disc bulge with protrusion.  He 
noted that the veteran continued with outpatient therapies 
for his injuries.  Dr. Johnson opined that the veteran 
sustained multiple injuries at the time of the in-service 
accident, but was not treated adequately and the appropriate 
therapies were not done to treat his injuries and, therefore, 
the veteran had to live with these injuries.  Dr. Johnson 
concluded by asking that VA grant the veteran disability.  

The evidence submitted since February 2000 relates to 
previously unestablished elements of the claim.  Copies of 
service medical records submitted by the veteran include 
complaints of low back pain and indicate that the veteran was 
involved in a motor vehicle accident in December 1978.  In 
addition, his testimony to a continuity of symptomatology, 
coupled with the June 2006 opinion of Dr. Johnson, suggest a 
nexus between a current low back condition and service.  This 
evidence raises a reasonable possibility of substantiating 
the claim.  As such, evidence submitted since February 2000 
is new and material, and the claim of entitlement to service 
connection for a low back condition is reopened.  38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a low back condition is 
reopened.  


REMAND

As noted above, the service medical records associated with 
the claims file prior to the February 2000 rating decision 
are incomplete, consisting only of records from March to June 
1977.  In a February 2003 statement the veteran indicated 
that he had requested copies of his service medical records 
from the National Personnel Records Center (NPRC) and he 
attached copies of portions of those records, including the 
April and December 1978 treatment notes discussed above.  
VA's duty to assist requires that an attempt be made to 
associate a complete set of service medical records with the 
claims file.  38 U.S.C.A. § 5103A(b)(3) (West 2002) 
(providing that efforts to obtain records in the custody of a 
Federal agency will continue until they are obtained or it is 
reasonably certain that they do not exist); 38 C.F.R. 
§ 3.159(c)(2) (2006).  

In November 1999 the veteran submitted releases to obtain 
records of treatment by Dr. Johnson from 1980 to the present 
and by Dr. Kennedy from 1981 to the present.  The claims file 
includes a January 2000 letter requesting records of 
treatment mistakenly addressed to the veteran rather than 
either one of these physicians.  Later in January 2000, the 
veteran submitted copies of treatment records from August 
1989 to October 1999, as well as a statement in which he 
acknowledged that letters requesting evidence from his 
private physicians had been mistakenly sent to him.  It does 
not appear that VA has made follow-up requests to these 
physicians for records of treatment.  

At the May 2006 Travel Board hearing the veteran testified 
that he began receiving treatment for his back from Dr. 
Johnson right after separation from service, in the early 
1980s.  However, Dr. Johnson indicated in his June 2006 
medical report that he had first seen the veteran in November 
1998.  The veteran also testified that he had received 
treatment for his back from Dr. Kennedy.  VA has a duty to 
obtain these relevant records of treatment reported by 
private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  
Although the veteran has submitted records of private 
treatment, VA should attempt to obtain any outstanding 
records of treatment by Dr. Johnson or Dr. Kennedy.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).

The Court has held that the threshold for getting an exam is 
rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As discussed above, service medical records include 
complaints regarding and treatment for low back pain.  In 
addition, the veteran has presented evidence of a current low 
back condition and has testified to a continuity of 
symptomatology.  The report of a continuity of symptomatology 
serves to trigger VA's duty to provide an examination.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  

Although the June 2006 opinion of Dr. Johnson suggests that 
the veteran has a current back disability related to in-
service injuries, he does not explicitly relate current back 
problems to those injuries, nor does it appear that he 
reviewed the claims file prior to forming this opinion.  An 
etiological opinion that is the product of a review of the 
record is required.  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, to request all available service 
medical records.  If no such records can 
be found, or if they have been destroyed, 
ask for specific, written, confirmation 
of that fact.  

2.  Obtain all records of treatment for a 
low back condition from Drs. Johnson and 
Kennedy.  

3.  Schedule the veteran for VA 
examination to evaluate his low back 
condition.  The examiner should review 
the claims file and note such review in 
the examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current low 
back disability and, if so, whether it is 
at least as likely as not (50 percent 
probability or more) that such disability 
began in service or is otherwise the 
result of a disease or injury in service, 
to include the December 1978 motor 
vehicle accident.  The examiner should 
offer a complete rationale for all 
opinions given.  

4.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


